Citation Nr: 0626995	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1949 
to September 1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1. The veteran had continuous work as a school custodian, and 
then as a head custodian, for a public school system, from 
1959 until retirement in 2003.  His service connected 
disorders are not shown to be significantly worse since that 
time.

2. The veteran's service-connected disabilities consist of 
residuals of shell fragment wounds to the left buttock, left 
shoulder, and left second metacarpal, rated 20, 20, and 10 
percent disabling, respectively; superficial scar residuals 
of shell fragment wound to the left buttock and left 
shoulder, with 10 percent assigned for each of these two; and 
PTSD, rated 10 percent disabling.

3. The veteran's service-connected back disabilities do not 
preclude substantially gainful employment consistent with his 
occupational experience.  The veteran reported a high school 
education.  He is shown to have retired from employment and 
it is not shown that due to service connected disorders he is 
precluded from substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU on schedular basis are not met; 
referral of the claim on an extra-schedular basis is not 
warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326, 
4.16 (a), (b) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By VCAA letters in November 2003 and October 2005 the veteran 
was informed of the notice and duty to assist provisions of 
the VCAA with regard to his claim for TDIU.  The veteran was 
informed by these letters of the bases for substantiating 
TDIU claims, specifically by providing evidence of greater 
severity of service-connected disabilities, and evidence that 
these disabilities are preclusive of employment.  He was 
appropriately informed of relevant criteria for the grant of 
TDIU, and of required supportive evidence.  He was also then 
informed of the respective roles of the veteran and VA in 
development of his claims.  He was requested to inform of any 
pertinent medical records or other evidence, and to provide 
appropriate authorization, so that VA might obtain them in 
furtherance of his claim.  Also by the VCAA letters, the 
veteran was requested to submit any medical records he had, 
and was told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  The letters also informed specifically of 
development required in furtherance of the claims, including 
the need to attend an examination to ascertain the nature and 
severity of service-connected disabilities and their effect 
on employability.

While the RO by the November 2003 VCAA letter also somewhat 
erroneously asked for evidence showing that back, hip, and 
hand impairment existed from service to the present, the 
Board does not find this to be materially impairing of 
assistance provided the veteran in development of his claim, 
or impairing of notice of evidence required to support his 
claim for TDIU.  That letter also explicitly addressed 
requirements for a grant of TDIU benefits.  

The appealed rating action and statements of the case 
addressed the claim on appeal, as well as the VCAA letters, 
further informed of the bases of review and of the 
evidentiary bases by which a grant of the claims could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  These documents also informed the 
veteran of development already undertaken, as well as 
evidence of record pertinent to his claim.
 
The veteran was afforded opportunities to address his 
appealed claims, and did so by submitted statements.  He was 
afforded the opportunity of a hearing, and in an October 2004 
VA Form 9 requested a hearing before a Veterans Law Judge of 
the Board conducted at the RO (a "Travel Board" hearing).  
He was scheduled for that hearing in May 2006, and provided 
notice of that hearing by letters in April and May of 2006.  
However, the veteran was medically unable to attend that 
hearing.  By a May 2006 letter, the veteran's daughter, 
acting as the veteran's fiduciary, informed that he had 
suffered a massive stroke in October 2005, and that as a 
result he was now non-responsive, unable to respond to even 
simple yes/no questions, was wheelchair-bound, and in need of 
maximal assistance.  Hence, there is no reasonable 
possibility that the veteran can currently further address 
his claim, by hearing testimony or otherwise.  His VA 
representative in June 2006 submitted a VA Form 646 informing 
that they rest the appeal, with nothing further to add.  

Though the claims folder was unavailable for the VA 
examinations conducted in November 2003, the Board does not 
find any reasonable possibility that further development, to 
include a psychiatric evaluation based solely on the record 
(in light of the veteran's impaired state) to address his 
pre-stroke psychiatric impairment, will further the veteran's 
claim.  Moreover, pertinent history was recorded allowing for 
examination.  Additionally, the November 2003 VA psychiatric 
examiner adequately evaluated the veteran's current 
psychiatric impairment including due to PTSD, and accurately 
noted the veteran's history including of shrapnel wounds and 
self-reported nightmares or alleged psychiatric difficulties 
attributed to past military experiences.  Past treatment 
records and examination reports contained within the claims 
folder did not report of significant psychiatric disability 
or of substantial impairment due to psychiatric symptoms.  
The November 2003 VA psychiatric examiner was evaluating the 
current level of disability, and hence current impairment was 
most pertinent.  38 C.F.R. § 4.1 (2005).  The veteran was 
afforded a VA examination in September 2004, to address his 
shrapnel wound residuals, and that examiner adequately 
assessed current disability due to service-connected shrapnel 
wound residuals and associated superficial scars, including 
based on a review of the claims folder.   

VA treatment records have been obtained and associated with 
the claims folder. As the RO noted in the November 2003 VCAA 
letter, requests had been made to the veteran's former 
employer as well as the VA outpatient treatment facility 
where he received treatment, for evidence pertinent to his 
claim.  Recent submitted treatment records consisted only of 
VA records, and there is no indication that additional 
pertinent records of treatment or examination, prior to the 
veteran's recent stroke, have not been obtained and 
associated with the claims folder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
appropriate VCAA notice was afforded the veteran in November 
2003, prior to initial adjudication of his TDIU claim.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim prior to initial adjudication in 
February 2004, as well as prior to review of his claim by the 
October 2004 statement of the case.  Regarding any possible 
error not substantially impacting notice and assistance 
provided in furtherance of the claim, the Court has recently 
held that an error is not prejudicial when the error did not 
affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of service-connected 
disabilities and their link to service were not disputed in 
the course of adjudication and appeal, as compensable 
evaluations were already assigned for all service-connected 
disabilities.  The level of total disability due to service-
connected disabilities, as well as the question of 
unemployability due to these disabilities, were at the heart 
of the TDIU claim, and were appropriately address by VCAA 
notices, as discussed above.  In light of the denial of TDIU 
by the RO and now by the Board, the question of effective 
date is at once meaningless and moot.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).  A veteran's age is not for 
consideration in making the determination.  38 C.F.R. § 4.19 
(2005).

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination. 38 C.F.R. § 4.16(a).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment. See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extra-schedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2005).

Under 38 C.F.R. § 3.321 (2005), an extraschedular evaluation 
may be assigned in exceptional cases where the schedular 
evaluations are found to be inadequate. The governing norm in 
such cases, for individual disabilities, is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is 
not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or reach such a conclusion on its own) (emphasis 
added).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Where the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, based on current ratings assigned, the veteran 
does not meet the threshold criteria of having one service-
connected disability ratable at 60 percent or more, or with 
two or more service-connected disabilities having at least 
one disability ratable at 40 percent or more and the combined 
rating at least 70 percent or more.  Specifically, the 
veteran is service connected for residuals of a shell 
fragment wound to the left buttock, rated 20 percent 
disabling; residuals of a shell fragment wound to the left 
shoulder, rated 20 percent disabling; residuals of a shell 
fragment wound to the left second metacarpal, rated 10 
percent disabling; a scar residual from shell fragment wound 
of the left buttock, rated 10 ten percent disabling; a scar 
residual from shell fragment wound to the left shoulder, 
rated 10 percent disabling; and post-traumatic stress 
disorder (PTSD), rated 10 percent disabling.  Thus, the 
veteran has a combined 60 percent evaluation, pursuant to the 
combined rating table of 38 C.F.R. § 4.25 (2005), and does 
not meet either the requirement of a single 40 percent 
evaluation or the requirement of a combined 70 percent 
evaluation, to meet the preliminary schedular criteria for a 
total rating based on unemployability under 38 C.F.R. §  
4.16(a).  

As the veteran's daughter has informed in May 2006, the 
veteran suffered a massive stroke in October 2005 which 
resulted in his being wheelchair-bound with loss of 
substantial use of his right side including upper and lower 
extremities, and which, more relevantly, rendered him in 
total need of care and incapable of communicating, even to 
the extent of responding to yes/no questions.  Thus, the 
veteran's current status due to stroke far eclipses the 
above-noted impairments, each rated of limited disability.  A 
current evaluation is no longer possible because the veteran 
has lost the capacity to cooperate in an examination to 
evaluate musculoskeletal or neuromuscular impairments, 
neurological effects, or psychiatric impairment, attributable 
to his service-connected disabilities.  Thus, the veteran's 
claim for TDIU must be adjudicated based on the evidence of 
record.  

Upon the most recent VA examination, in September 2004, the 
examiner reviewed the claims folder and noted the veteran's 
complaints of various impairments attributed to his service-
connected disabilities.  He reported having numbness in his 
left hand only in cold or damp weather.  He complained that 
his left shoulder presented only an intermittent dull aching 
which became sharp when he lay on his shoulder at night.  He 
also complained of a constant sharp pain in his low back with 
associated intermittent left leg numbness exacerbated with 
prolonged standing or walking.  He reported working as a 
custodian at a school until the year prior, ambulating with a 
straight cane, and being independent in all activities of 
daily living.  He added that he currently took naproxen and 
Tramadol for pain.  

The September 2004 VA examiner found localized bilateral 
joint deformities of the hands due to osteoarthritis, and 
noted shrapnel only present along the left second metatarsal, 
with only mild associated discomfort on palpation, and full 
range of motion in the left hand.  

The left shoulder showed 4.5 by 0.8 centimeter scar that was 
without pain on palpation, that was without keloid formation, 
and that was not adherent to underlying tissues.  Range of 
motion of the left shoulder was full in all planes and about 
all axes, with no impingement signs.  

The low back showed flattening of lumbar lordosis, but 
demonstrated full range of motion with pain at endpoints.  
Straight leg raising was negative, but produced low back pain 
at 60 degrees on the left.  

The scar on the left buttock was 1.2 by 1 centimeter, and was 
objectively without pain on palpation, without keloid 
formation, and was not adherent to underlying tissues.  
Strength was 5/5 in the upper and lower extremities, and 
reflexes were +2 in both upper extremities, +3 in both knees, 
and 0 in both ankles.  There was non-dermatomal loss of 
sensation in all extremities.  Gait was normal with use of a 
straight cane.  

The examiner assessed the noted shrapnel wounds, commenting 
that there was no residual of the wound to the left shoulder.  
He assessed degenerative disc disease of the lumbar spine 
with radicular symptoms in the left lower extremity.  He also 
assessed left hip osteoarthritis.  He opined that the left 
buttock shrapnel wound was superficial and did not affect the 
back in any way, including not affecting the arthritis of the 
low back.  

The veteran was also afforded a VA general examination in 
November 2003.  That examiner noted that the veteran appeared 
to have good strength in the legs, and noted that x-rays 
appeared to show shell fragments in the soft tissues 
overlying the back.  The examiner noted that he did not 
evaluate the veteran for service-connected disabilities.  

The veteran was afforded a VA psychiatric examination in 
November 2003 to evaluate his service-connected PTSD.  The 
veteran's history of shrapnel wounds in service was noted.  
The veteran complained of nightmares, bad dreams, being 
hypervigilant, and being startled by loud noises.  However, 
he reported that these symptoms were only mild to moderate in 
intensity.  The veteran reported that he was currently 
retired, but that while he was still working as a custodian 
he was generally able to do his work.  He had a high school 
education, and had been married since 1952, with two 
children, and with a good relationship with his family 
including his wife's relatives.  He denied a history of 
alcohol or drug use.  On examination, the veteran was 
cooperative with a neutral mood and blunted affect.  Thinking 
and perception were unimpaired, and orientation was intact.  
Impulse control was fair, as were insight and judgment.  The 
veteran denied any recent stressful life events, and the 
examiner noted that he had a supportive social network.  The 
veteran spent his time with relatives and doing household 
chores.  The examiner diagnosed PTSD, but assessed only mild 
to moderate symptoms, with a GAF of 65.  

The Board finds the recent pre-stroke findings upon VA 
examinations to be sufficiently consistent with the findings 
within the evidentiary record as a whole to be relied upon to 
evaluate the veteran's impairment of functioning for purposes 
of the instant claim for TDIU.  The Board also finds the 
currently assigned ratings to be appropriate based on these 
findings, as discussed below.  

The veteran's residuals of shell fragment wound to the left 
buttock has been appropriately rated under Diagnostic Code 
5317, based on impairment of muscle group XVII functioning, 
affecting such functioning as extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
postural support of the pelvis, and steadying of the pelvis.  
The veteran has been assigned a 20 percent evaluation, based 
on moderate impairment of that group.  The next higher 
evaluation is 40 percent for moderately severe impairment.  
38 C.F.R. § 5107a, Diagnostic Code 5317 (2005).  However, as 
the September 2004 VA examiner ascertained, the left buttock 
shrapnel wound was superficial and not affecting the low 
back, whereas arthritis of the low back has been identified 
as the source of the veteran's low back pain and his primary 
source of physical impairment.  No recent treatment or 
examination reports contain findings of significant 
functional impairment associated with the shell fragment 
wound of the left buttock muscles, so as to warrant a higher 
evaluation than the 20 percent assigned for shell fragment 
wound to the left buttock.  Hence, the preponderance of the 
evidence is against the next higher, or moderately severe, 
level of impairment.  38 U.S.C.A. § 5107; 38 C.F.R. § 5107a, 
Diagnostic Code 5317.

The shell fragment wound to the left shoulder has been 
appropriately rated under Diagnostic Code 5302, based on 
impairment of muscle group II functioning, affecting such 
functioning as depression of the arm from vertical overhead, 
downward rotation of the scapula, and work with muscle group 
III in forward and backward swinging of the arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5302 (2005).  Despite retained 
foreign bodies, the VA examiner in September 2004 found no 
residual impairment of the left shoulder, the veteran's 
complaints intermittent dull ache in the shoulder and pain on 
lying on that side notwithstanding.  The Board does not here 
attribute any impairment or pain in the left shoulder joint 
or any associated bursitis or muscle impairment to the 
veteran's service-connected shell fragment wound residuals, 
as the preponderance of current medical evidence is against 
such an attribution.  No recent treatment or examination 
reports contain findings of significant functional impairment 
associated with shell fragment wound to the left shoulder 
residuals.  The veteran has been assigned a 20 percent 
evaluation for these residuals, which is equated with 
moderate impairment of muscle group II functioning under 
Diagnostic Code 5302.  A higher evaluation of 30 percent 
would necessitate moderately severe impairment, and the 
preponderance of the evidence is against left shoulder shell 
fragment wound residuals causing that greater level of 
impairment.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5302. 

The veteran's residuals of shell fragment wound of the left 
second metacarpal, has been appropriately rated under 
Diagnostic Code 7804, based on superficial, painful scar.  
More severe disability has not been shown for this shell 
fragment wound residual, and a higher schedular rating cannot 
be assigned under that Diagnostic Code for this superficial, 
scar, even though it may be tender or painful absent more 
severe associated disability.  38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Code 7804 (2005).  The February 2004 VA examiner 
found no impairment of functioning of the left hand.  There 
is no showing of additional current disability of the left 
second finger or the left hand, warranting an additional or 
higher rating, to impute to the service-connected shell 
fragment wound residuals of the second metacarpal.  

The veteran has also been assigned separate 10 percent 
evaluations for tender or painful superficial scar residuals, 
for scars overlying the areas of shell fragment wounds of the 
left buttock and left shoulder.  These have also been 
appropriately rated under Diagnostic Code 7804, and also 
cannot be assigned higher evaluations on other bases.  These 
are superficial tender or painful scars not otherwise causing 
impairment in functioning, with the maximum rating assigned 
under applicable Diagnostic Code 7804.  A different 
diagnostic code is not implicated for these superficial scar 
residuals, principally because the primary disability 
associated with the shell fragment wound residuals has 
already been separately rated, as addressed above.  
Additionally, other scar-related disability is not shown.  
38 C.F.R. § 4.118 (2005). 

The veteran's PTSD has been assigned a 10 percent evaluation, 
and is appropriately rated under the general rating formula 
for mental disorders.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, the general rating formula for the evaluation of 
mental disorders to include PTSD, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Notably, at the veteran's November 2003 VA psychiatric 
examination to evaluate his PTSD, significant impairment of 
functioning was not shown, with observed disability only 
manifested by blunted affect, and fair impulse control, 
insight, and judgment.  The veteran reported keeping busy 
with household chores and spending time with relatives, and 
the examiner noted good social support.  The assigned GAF of 
65 is equated with only mild symptoms such as depressed mood 
or mild insomnia.  

Again, the Board finds that findings and conclusions from the 
November 2003 psychiatric examination were reasonably 
consistent with other findings within the treatment and 
examination records contained within the claims folder. 

As discussed, these Board findings with regard to levels of 
service-connected impairment are reflective of functioning 
pre-stroke, with an assessment not feasible post-stroke owing 
to unfortunate physical incapacitation and mental non-
responsiveness.  As the stroke itself is not associated with 
the veteran's period of service, the Board can only base the 
veteran's evaluations, including for purposes of the instant 
TDIU claim, on pre-stroke findings and evaluations.  In light 
of the above-discussed current appropriate ratings for the 
veteran's service-connected disabilities, again, based on 
pre-stroke findings and evaluations, the veteran does not 
meet the schedular criteria for TDIU, since these service-
connected disabilities combine to a 60 percent evaluation, 
and a combined 70 percent evaluation, with at least one 
disability rated 40 percent or more, is required for TDIU on 
a schedular basis where not based on a single service-
connected disability.  38 C.F.R. § 4.16(a).  

There is also no indication, based on these disability 
profiles and consideration of conditions that may be 
considered for the veteran's particular base, that referral 
for extraschedular consideration of the veteran's TDIU claim 
is warranted.  38 C.F.R. §§ 4.16(b); 3.321(b)(1) (2005)

The veteran's service enlistment report of medical history, 
dated in January 1949, reflected that prior to service he had 
worked in two separate jobs as a farmer over the prior three 
years.  A post-service social and vocational history, as 
recorded at a September 1998 VA psychiatric examination, 
noted that the veteran went to work as an assembly worker at 
a steel mill for two years after leaving service, that he 
allegedly had physical difficulties with that work due to 
wounds from service, and that he thereafter began work as a 
school custodian in 1955, worked there for 38 years, and was 
promoted to head custodian.  As the veteran reported in his 
application for TDIU, he worked most recently as a school 
custodian from September 1959 to July 2003 for the same 
public school system, and retired as the head custodian.  
Thus, the veteran had a continuous custodial career with a 
public school system for a period of over 40 years prior to 
his retirement.  This impressive record of post-service 
employment in no way reflects impairment preclusive of 
gainful work due to service-connected disabilities.  The 
veteran's retirement after this lengthy work history 
similarly does not reflect TDIU due to service-connected 
disabilities. 

The November 2003 VA psychiatric examiner specifically 
concluded that the veteran's psychiatric problems do not 
preclude employment.  Recent (pre-stroke) treatment records 
reflect that the veteran's primarily orthopedic difficulty 
was low back arthritis with diffuse degenerative disc disease 
at all levels, and with radicular pain to the left lower 
extremity, causing significant impairments in functioning.  
However, this low back arthritis with degenerative disc 
disease is not service-connected.  Treatment and examination 
records do not reflect that service-connected disabilities 
would preclude the veteran from obtaining or retaining 
substantially gainful employment, based on his employment 
history, educational and vocational attainment.  Work as a 
custodian or head custodian would not be precluded by the 
service-connected disabilities, even in light of any limited 
educational background, with due consideration for the 
veteran's work experience and employment history, with a long 
and continuous work record.

In essence, the Board finds no evidence of an exceptional or 
unusual disability picture, as associated with service-
connected disabilities in this case, which renders 
impracticable the application of the regular scheduler 
standards. In light of the foregoing, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2005); Bagwell.


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


